Case 1:19-cv-20934-JEM Document 26 Entered on FLSD Docket 05/11/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA



     ERNESTO RIVERA

              Plaintiff,
                                                         CASE NO.: 19-CV-20934
     v.


     DOVE INVESTMENT CORPORATION and
     SHAFRITZ AND ASSOCIATES, P.A.,

           Defendants.
     __________________________________________/

         DEFENDANTS’ DOVE INVESTMENT CORP AND SHAFRITZ AND
     ASSOCIATES, P.A.’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                    RESPOND TO AMENDED COMPLAINT

              Defendants,   DOVE      INVESTMENT         CORP      and    SHAFRITZ      AND
     ASSOCIATES, P.A., pursuant to Federal Rule of Civil Procedure 6(b)(1) and Local Rule
     7.1, requests a 10-day extension of time to respond to the Complaint filed by Plaintiff,
     ERNESTO RIVERA (“Plaintiff”). Counsel for the Defendants has contacted counsel for
     the Plaintiff and counsel for the Plaintiff has agreed to and does not oppose the relief
     requested herein. In support of this Motion, Defendants state as follows:
              1. On or about April 29, 2020, the instant Amended Complaint was filed with this

     Court.

              2. Dove Investment Corp and Shafritz and Associates, P.A.’s were served on

     April 29, 2020.



              3. The deadline to respond to the Complaint is currently May 14, 2020.
Case 1:19-cv-20934-JEM Document 26 Entered on FLSD Docket 05/11/2020 Page 2 of 3



            4. Undersigned counsel requests an additional 10 days to prepare a response to the

     Complaint.

            5. Neither party will be prejudiced by a 10-day extension until May 24, 2020, for

     Defendants to respond to the Complaint.

            6. Pursuant to Local Rule 7.1, undersigned counsel certifies that he conferred with

     plaintiff’s counsel, and plaintiff’s counsel has agreed to the relief requested by this

     motion.

            WHEREFORE, Defendants, Dove Investment Corp and Shafritz and Associates,

     P.A., respectfully requests this Honorable Court enter an Order: (1) granting a 10 day

     extension until May 24, 2020 for Defendants to serve a response to the Complaint, and

     (2) granting such other relief as the Court may deem just and proper.

            Dated: May 11, 2020

                                                  Respectfully submitted on behalf of
                                                  Dove Investment Corp. and
                                                  Shafritz and Associates, P.A.

                                                  /s/ Hugh Shafritz______________
                                                  Hugh Shafritz, Esquire
                                                  Shafritz and Associates, P.A.
                                                  601 North Congress Avenue, Suite 424
                                                  Delray Beach, Florida 33445
                                                  (561) 276-3421
                                                  E-Mail: pleadings@collectionslawfirm.com
                                                  FL Bar No. 0031372



                                 CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on the 11th day of May 2020, I electronically filed the
     foregoing with the Court and that a true and correct copy of the foregoing has been
     furnished by U.S. Mail and e-mail to Joey D. Gonzalez, Esquire at Joey Gonzalez,
     Attorney, P.A. PO Box 145073, Coral Gables, FL 33114-5073 e-mail address
Case 1:19-cv-20934-JEM Document 26 Entered on FLSD Docket 05/11/2020 Page 3 of 3



     joey@joeygonzalezlaw.com. and Leo Bueno, Attorney, PLLC at PO Box 14179, Coral
     Gables, FL 33114-1679 e-mail address Leo@BuenoLaw.com.

                                                         /s/ Hugh Shafritz
